Citation Nr: 1200658	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an effective date earlier than October 11, 2007 for service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than October 11, 2007 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 hearing that was held at the RO.

The issue of entitlement to a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issues of a entitlement to a rating in excess of 10 percent for tinnitus, entitlement to an effective date prior to October 11, 2007 for service connection for hearing loss, and entitlement to an effective date prior to October 11, 2007 for service connection for tinnitus is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the issues of entitlement to a rating in excess of 10 percent for tinnitus, entitlement to an effective date prior to October 11, 2007 for service connection for hearing loss, and entitlement to an effective date prior to October 11, 2007 for service connection for tinnitus, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal with respect to the issues of  entitlement to a rating in excess of 10 percent for tinnitus, entitlement to an effective date prior to October 11, 2007 for service connection for hearing loss, and entitlement to an effective date prior to October 11, 2007 for service connection for tinnitus, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues and it is dismissed.



ORDER

The appeal of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.
The appeal of entitlement to an effective date prior to October 11, 2007 for service connection for hearing loss is dismissed.  

The appeal of entitlement to an effective date prior to October 11, 2007 for service connection for tinnitus is dismissed.  


REMAND

The Veteran was last examined with respect to his bilateral hearing loss in June 2009.  At his hearing in October 2011 the Veteran contended that his hearing loss got worse since that examination.  Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the Veteran's bilateral hearing loss.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate examination to determine the current severity of his bilateral hearing loss.  The examination should be conducted in accordance with applicable procedures.  All symptoms and functional effects of the Veteran's hearing loss should be documented in addition to audiometric findings.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains  less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


